Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 5 is cancelled.
Claims 1-3 and 6-7 are amended.
Claims 1-4 and 6-7 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claim 6), machine (claims 1-4), and manufacture (claim 7) which recite steps of acquiring biological information of a measurement subject, determine whether or not the acquired biological information attains a goal value within a predetermined period of time, and calculate an incentive value based on the determination result and a number of biological information items.  
These steps of acquiring biological information, determining if the biological information achieves the goal value, and calculating an incentive value based on the result, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically 
These steps of acquiring biological information of a subject, determining if it attains the goal in a predetermined period of time, and calculating an inventive value of the subject, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a fundamental economic practice (e.g. similar to hedging, insurance, mitigating risk – in this case providing incentives when achieving healthcare goals) and managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing health and incentives for a person).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to claim 3, reciting particular aspects of how to determine whether or not the biological information attains the intermediate goal value may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of acquire biological information of a subject amounts to mere data gathering, recitation of determining whether or not the acquired data attains a goal value set and calculating an incentive value based on the determination result amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquire biological information of a subject, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating an incentive value, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining whether or not the acquired biological information attains a goal value set, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 2, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claim 4, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 3, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an 
	Therefore, whether taken individually or as an ordered combination, claims 1-4 and 6-7 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fazeel (U.S. Publication No. 2016/0371998).
As per claim 1, Fazeel teaches a health management apparatus comprising: 
-a processor configured or programmed to:
-acquire biological information of a measurement subject and health information indicating a health situation of the measurement subject (Fazeel: para. 35; Data acquisition module receives user specific data including physiological tests, activity levels, nutritional intake, sleep measurements, etc..);
-determine a first period of time during which blood pressure tends to be high in accordance with the acquired health information (Fazeel: para. 50; para. 64-69; figure 8; Setting collection of data at a specific time. Using user’s baseline value to determine the base score and creating an incentive plan which determines how often to submit health values.);
-determine whether or not the acquired biological information attains a goal value set with respect to the biological information within a second period of time (Fazeel: para. 43-44; Determine at intervals if the user’s response data to health parameters met a criteria for earning an incentive.);
-calculate an incentive value of the measurement subject based on a determination result of whether or not the acquired biological information attained the goal value, a total number of biological information items, and a number of the biological information items measured within the first period of time (Fazeel: para. 72; Sum of the point values assigned to all of the activities in a given program. para. 42; para. 47; Calculate the incentive value when meeting program goals.);
-issue at least one of reward points and a coupon to the measurement subject based on the calculated incentive value (Fazeel: para. 42; Assigning the rewards for awarding participants for meeting incentive plan goals.).
As per claim 2, the system of claim 1 is as described.  Fazeel teaches wherein the processor is configured or programmed to:
determine whether or not the acquired biological information is valid (Fazeel: para. 86; User’s input is verified and determined if the information is correct or not.); and
-calculate the incentive value of the measurement subject further based on a number of the biological information items that have been determined to be valid (Fazeel: para. 38-39).
As per claim 3, the system of claim 1 is as described.  Fazeel teaches wherein
-the goal value includes at least one intermediate goal value set correspondingly to a point of time in the second period of time (Fazeel: para. 50), and
-the processor is configured or programmed to determine whether or not the acquired biological information attains the intermediate goal value at the point of time (Fazeel: para. 51).
As per claim 4, the system of claim 1 is as described.  Fazeel teaches wherein the biological information includes at least one of a blood pressure value and a body weight (Fazeel: para. 52; Gathering information from a weighing scale and blood pressure monitor.).
Claims 6-7 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-4 and 6-7 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is a specific improvement over a prior system as explained in the specification; specifically incentivizing a measurement subject based on a total number of biological information items collected from the health care device.  Therefore, the present invention is directed to a technological solution that creates an improved system.  The present invention solves the problem associated with the incentivizing a user based on the amount of biological information items collected.   This is not a problem of technical nature, but 
Applicant argues that the present invention enhances service quality based on a set that includes the higher number biological information items.  Examiner states that Applicant provides a subjective opinion regarding the improvement rather than providing objective evidence regarding how gathering higher number of biological information items enhances service quality.  Insofar the Applicant is contending that just mere gathering of more information enhances service quality, however, Examiner fails to find evidence in the present specification regarding how more information enhances service quality.
Applicant argues that the measurement subject can be motivated to provide biological information during a particularly important time of the day to improve their health situation.    Examiner states that Applicant provides a subjective opinion regarding the improvement rather than providing objective evidence regarding how gathering information at a particular time of the day improves health situation.
Applicant argues that the claimed invention represents a technical improvement in the field of evaluating acquired biological information and health information of a measurement subject to better calculate an incentive value of the measurement subject.  In Diamond v. Diehr, the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.  In SiRF Technology v. ITC, a GPS receiver uses software that makes use of 
Applicant argues that issuing reward points and a coupon to the measurement subject is a practical application.  Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Examiner states that issuing reward points and a coupon based on the incentive value is insignificant extra-solution activity, specifically insignificant application.  Adding a final step of issuing reward points or coupon do not add a meaningful limitation to the process of incentivizing for biological information items. 
Applicant’s arguments, see pg. 4-5, filed October 22, 2021, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 of the claims has been withdrawn. 
Applicant's arguments filed for claims 1-4 and 6-7 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Fazeel does not teach that the system calculates an incentive based on a total number of biological information items, i.e. total number of weight values acquired for the user; Fazeel only teaches a system in which a user’s data is compared to a health 
Applicant argues that Fazeel does not teach a system that determines a period of time during which blood pressure tends to be high, let alone calculates an incentive value of the measurement subject based on a number of the biological information items measured within the period of time during which blood pressure tends to be high.  Examiner disagrees.  Fazeel teaches in para. 49-51 that after the initial collection of biological information, the feedback data is used by the real time adaptation module to modify health-based challenge program, which includes parameters for collection of information (para. 40).  Examiner states that the program of Fazeel is encloses the limitation of the present claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626